UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-147501 (Commission file number) HOMELAND RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction Of incorporation or organization) 26-0841675 (IRS Employer Identification No.) 6801 Los Trechos NE, Albuquerque New Mexico87109 (Address of principal executive offices) (Zip Code) (505) 264-0600 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:60,800,000 shares of Common Stock, $0.0001 par value, June 14, 2013. HOMELAND RESOURCES LTD. Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Interim Financial Statements Balance Sheets April 30, 2013 (unaudited) and July 31, 2012 3 Statements of Operations (unaudited) Three and Nine months Ended April 30, 2013 and 2012 4 Statements of Cash Flows (unaudited) Nine months Ended April 30, 2013 and 2012 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibit Index 16 Signatures 17 2 HOMELAND RESOURCES LTD. BALANCE SHEETS April 30, July 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Prepaid expenses Total Current Assets Deferred financing costs, net Mineral property 1 1 Oil and gas properties, at cost (full cost method) Proved properties Unproved properties Less: accumulated depletion and depreciation Net oil and gas properties Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related party Notes payable Total Current Liabilities Long Term Liabilities Asset retirement obligation Total Liabilities Stockholders’ Deficit Preferred stock - $0.0001 par value; authorized – 250,000,000 shares Issued and outstanding – none - - Common stock - $0.0001 par value; authorized – 500,000,000 sharesIssued and outstanding – 60,800,000 shares and 60,300,000 shares respectively Additional paid in capital Deficit accumulated during the development stage Accumulated deficit Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited interim financial statements. 3 HOMELAND RESOURCES LTD. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended April 30, 2013 Three Months Ended April 30, 2012 Nine Months Ended April 30, 2013 Nine Months Ended April 30, 2012 REVENUES Oil and gas revenue $ COSTS AND EXPENSES Lease operating expenses Depreciation, depletion, and accretion Consulting fees – related party General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSES Interest expense Amortization of deferred financing costs TOTAL OTHER EXPENSES Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and Diluted The accompanying notes are an integral part of these unaudited interim financial statements. 4 HOMELAND RESOURCES LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended April 30, 2013 Nine Months Ended April 30, 2012 OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion, and accretion Share based compensation Amortization of deferred financing costs Change in non-cash working capital items: (Increase) Decrease in accounts receivable ) Increase in accounts payable and accrued liabilities Increase in accounts payable related party Decrease in prepaid assets Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES Additions to interests in oil and gas properties ) ) Net cash (used) in investing activities ) ) FINANCING ACTIVITIES Proceeds from notes payable - Net cash provided by financing activities - Net(decrease) increasein cash ) Cash beginning of period Cash end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for interest $
